Title: To John Adams from William Cunningham, 31 March 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, March 31. 1809

I know not when my sensibilities have been more exquisitely touched than they were by the perusal of your favour of the 20th. inst. and by the concluding sentence of your Letter to Messrs. Wright and Lyman, which I read at the same time. Thoroughly sensible as I am of the wrong which has been done you, I am yet persuaded that the natural effect of your own reflections upon it is to its aggravation, and to a misconception of its object—I mean with the Federal party at large. The vehement opposition of the leading Federalists to a third mission to France, and the coldness with which they requited your regard to your high responsibility, were the most unadvised steps; their effect was to oust you and to overthrow the Federal cause together—Party spirit is uncounsellable, and mischance is generally the consequence of its rashness. So nearly equipoised as were the parties, equanimity was the virtue on which the Federalists could alone repose rely to preserve their preponderance. That you was the only Candidate in the Nation which, with all the prudence they could exercise, they could carry into the Presidency, was a fact well understood by them, and their conduct towards you quadrated, at last, with that impression; At the Election of 1800, their endeavours in your favor were unabated by their disapprobation of the third diplomatic attempts to adjust our differences with France. From the advice, very particularly urged, by Hamilton upon the Electors, to give an equal vote to Gen. Pinckney, it may be suspected, that in case of the success of the Federal Ticket, and of a choice eventually by the House of Representatives, he intended to throw his influence into that Body in favour of the Carolinian; but the great body of the People would have spurned this Machiavelian stratagem—It was you, and you only, whom they designated for the first office in their gift. Excepting the devices, of a transient duration, which were employed to hoodwink the public respecting the reasons you had again to resort to negociation with France, I cannot think that, even with the rankest Essex-Junto-men, there has ever been a disposition to your detraction; an estimation of your worth and talents, bordering on devotion, has been a common sentiment. Should you object to my opinion the splenetic ebullitions of the “Libeller,” Hamilton, I should not be disposed to retract nor even to retrench it. I have no disposition to depreciate the talents of Hamilton—had they been greater, the invectives in his “Letter” could not have been sharpened by them. I They so evidently originated in disappointment and chagrin, and were so palpably dictated by pride and pique, that they rather excite the sorrow which is felt on hearing the ravings of the disordered, than set in the judgment the doubts which can be made to spring from an ingenuous and sober disquisition.
Your enumeration of the various ways in which the solicitude of the Directory to avert the displeasure of an insulted People was communicated to you, gives me great pleasure and satisfaction. They are ample authority for the felicitations I expressed to you on the fortunate termination to your Fame of our disputes with France. It afflicts me, My Dear Sir, that you understood me as refering to “present popularity, that echo of folly, and shadow of renown.” I meant not the Fame resembling a vegetable forced in a hot-house, expanding, luxuriantly, but with a sickly hue, and which expires the instant it is exposed—But I intended the Fame described represented by the Mountain Oak, deepening its roots the more it has to encounter, and though often strip’d and shattered by the fury of the elements, imbibes from them a vigour which makes its spreading branches and its stock invincible to their power. And in my reference to this Fame, I accorded with the opinion you expressed in the Letter to which I replied—You said (speaking of the year ’98.) “If ever an historian should arise fit for the investigation, this transaction must be transmitted to posterity as the most glorious period in American history.” In the dialogue with Count Diodati, you could not have avoided the consolation of the reflection, that if, in the strange contrariety of Human conduct, you should like Aristides be banished by the Ostracism, confined like Miltiades, forced, like Phocion, to the poisonous draught, or be slain like Scipio, that Truth would soon triumph over delusion, and perpetuate in sculpture its irreversible decisions. Among the comforts of this would I hope, Dear Sir, that you will yet find mingled the extatic one of knowing, that you live con cotemporaneously with your own glory, and may you leave the world, Vitâ cedat uti conviva satur.
I perfectly recollect the Address to Adet, but that it was pen’d by Pickering I did not before know.
The State Papers, upon which I wish’d to have your thoughts, were those issued by our State Legislature—The word “fanago” is intelligible of your opinion of all that have recently appeared.
I enclose the Lieut. Governour’s Paper, that you may see what use, in the Electioneering way, is made of your Letter to Wright & Lyman. Was it your expectation that they would have made it public?
With affection and respect /I am, Dear Sir, / Your most obliged Friend
Wm. Cunningham. J.